It is my view that, instead of estrangement, every effort should be made to reconcile the children with their natural father. The attitude and effort to the *Page 537 
contrary can only be injurious to the future of the children. Apparently the mother has been responsible to a considerable extent for the present estrangement. The father has also been responsible for the situation and should not be rewarded by being relieved entirely from the support of his children.
It seems to me that the financial condition of the mother and the stepfather would justify requiring the natural father to continue making a reasonable contribution by regular payments for the support of his children, even though the court having jurisdiction should consider that the amount should be reduced. Certainly both parents should be made to understand that the best interests of the children make it necessary that both parents make an effort to cultivate a friendly relationship so far as the children are concerned.